Title: John Adams to Thomas Jefferson, 21 May 1819
From: Adams, John,Greenwood, Francis William Pitt
To: Jefferson, Thomas


          
            Dear Sir
            Quincy May 21st 1819
          
          All the Literary Gentlemen of this part of the Country have an Ambitious Curiosity to see the Philosopher and Statesman of Monticello—and they all apply to me for Introductions—and if I had ever received one introduction from you, I should have less scruple of Conscience in granting their requests—in the Stile of our New-England—the Reverend Mr Greenwood the successor of Mr Thatcher and Dr Kirkland in the Church of Summer Street Boston, will deliver you this letter with my affectionate respects—
          
          Tho I cannot write I still live and enjoy Life.—The world is dead—there is nothing to Communicate in Religion Morals, Philosophy, or Politicks—I hope your Health is perfectly restored—mine is pritty much like that of Voltaire Frankline and Samuel Adams, at my Age.—
          
            But I am still unalterably your Friend—
            J. Adams
          
        